       Case 8-20-73479-reg               Doc 23     Filed 05/13/21     Entered 05/13/21 10:04:51




The Kantrow Law Group, PLLC
Attorneys for Allan B. Mendelsohn, Trustee
6901 Jericho Turnpike, Suite 230
Syosset, New York 11791
Fred S. Kantrow, Esq.
Hailey L. Kantrow, Esq.
516 703 3672
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
In re:                                                                     Chapter 7
                                                                           Case No.: 20-73479-reg
RANDALL GEORGE KOSTER,

                                    Debtor.
-------------------------------------------------------------------x
ALLAN B. MENDELSOHN as Trustee of the Estate
Of Randall George Koster,

                                      Plaintiff,
                                                                           Adv. Pro. No. 21-
         -against-

UNIVERSITY OF NOTRE DAME,

                                    Defendant.
-------------------------------------------------------------------x

                                                   COMPLAINT

         Allan B. Mendelsohn, trustee (the “Trustee” and/or “Plaintiff”) of the Estate of Randall

George Koster, (the “Debtor”) and plaintiff in the above captioned adversary proceeding, by and

through his attorneys, The Kantrow Law Group, PLLC, respectfully submits this as and for

Trustee’s complaint (the “Complaint”) against defendant University of Notre Dame, (the

“Defendant” and/or “UND”) and represents as follows:

                                        PRELIMINARY STATEMENT

         This is an action by the Trustee to avoid and recover certain transfers made to Defendant

by Debtor within four (4) year period to the filing of the bankruptcy petition as fraudulent

conveyances.
      Case 8-20-73479-reg        Doc 23     Filed 05/13/21     Entered 05/13/21 10:04:51




                                         THE PARTIES

       1.      Plaintiff is the Chapter 7 Trustee herein.

       2.      Defendant, upon information and belief, a college institution with a mailing address

of University of Notre Dame, Notre Dame, IN 46556, Attn: Vice President and General Counsel,

Marianne Corr.

                                  JURISDICTIONAL PREDICATE

       3.      This adversary proceeding relates to the above-captioned bankruptcy proceeding

pending in the Bankruptcy Court for the Eastern District of New York and is a “core proceeding”

as that term is defined in 28 U.S.C. § 157(b)(2)(F), (H), and (O).

       4.      The statutory predicate for the relief sought herein are 11 U.S.C. §§ 544, and 550

(the “Bankruptcy Code”) and Bankruptcy Rules 7001 et. Seq. and section 273 et Seq. of New

York’s Debtor and Creditor Law (“Debtor and Creditor Law”).

       5.      Venue of this subject chapter 7 case and of this adversary proceeding in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      In the event that this Court determines that this cause of action, as alleged herein,

is not a core proceeding, the Plaintiff consents to the entry of final orders and judgment by this

Court determining such causes of action.

                                        BACKGROUND FACTS

       7.      On November 23, 2020 (the “Petition Date”), Debtor filed a voluntary petition

pursuant to Chapter 7 of the Bankruptcy Code.

       8.      Allan B. Mendelsohn was appointed interim Trustee and thereafter did duly qualify

as permanent case Trustee.
      Case 8-20-73479-reg         Doc 23     Filed 05/13/21      Entered 05/13/21 10:04:51




           9.    Trustee undertook an investigation of the financial affairs of the Debtor to

determine if there may be assets available to recover for the benefit of the estate and its substantial

creditor body.

           10.   Trustee obtained Orders of this Court pursuant to Rule 2004 of the Bankruptcy

Rules, which allowed for the Trustee to obtain certain documents. More specifically, Trustee

sought bank records at which the Debtor maintained certain accounts.

           11.   Among the documents produced, Trustee reviewed an account maintained at

JPMorgan Chase Bank ending in the last four digits 9975 (the “Chase Bank Account”). Upon a

review of the Chase Bank Account, Trustee discovered substantial QuikPAY transactions made

from the Chase Bank Account to Student Accounts, held by UND.

           12.   Upon information and belief, the Debtor’s daughter attended UND for college

credits.

           13.   Within the four (4) year period immediately prior to the Petition Date, Debtor

transferred to UND, for no consideration, the following recoverable fraudulent transfer (the

“Transfers”) amounts:

                                 DATE                      AMOUNT

                         08/07/2018                 $14,817.50

                         01/03/2019                 $15,317.50

                         08/12/2019                 $10,010.85

                         09/02/2019                 $11,679.32

                         10/01/2019                 $11,679.33

                         12/16/2019                 $6,673.90

                         12/16/2019                 $25.00
        Case 8-20-73479-reg     Doc 23     Filed 05/13/21      Entered 05/13/21 10:04:51




                       01/01/2020                 $8,898.53

                       02/03/2020                 $8,898.53

                       03/02/2020                 $8,898.54

                       07/22/2020                 $24,939.50



         14.   In total, the Debtor fraudulently conveyed the sum of $121,848.50 which the

Trustee seeks to recover from the Defendant.

         15.   The Transfers described herein, were made at a time when the Debtor was

insolvent, or the Transfers rendered the Debtor insolvent.

         16.   At the time of the Transfers, the Debtor was indebted to creditors as was not paying

his obligations as they became due and owing.

                       AS AND FOR A FIRST CAUSE OF ACTION
               PURSUANT TO DEBTOR & CREDITOR LAW SECTION 273

         17.   Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “16.”

         18.   To the extent that the claims herein arise under Bankruptcy Code §544(b), the

Plaintiff asserting the rights of a creditor with an unsecured claim allowable in the bankruptcy

case.

         19.   Upon information and belief, Debtor did not receive any consideration and/or fair

consideration for the Transfers made to Defendant.

         20.   Defendant benefitted from the Transfers made by Debtor.

         21.   The Transfers are voidable under Debtor and Creditor Law § 273 as a fraudulent

conveyance.
      Case 8-20-73479-reg         Doc 23     Filed 05/13/21      Entered 05/13/21 10:04:51




       22.      By reason of the foregoing, the Plaintiff is entitled to a declaratory judgment setting

aside the Transfers made by Debtor and determining that the transfer is fraudulent conveyance

under Debtor and Creditor Law § 273.

   AS AND FOR A SECOND CAUSE OF ACTION UNDER SECTION 273 & 278 OF
   DEBTOR AND CREDITOR LAW AND SECTION 550 OF BANKRUPTCY CODE

       23.      Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “22.”

       24.      Pursuant to Debtor and Credit Law § 278 and Bankruptcy Code § 550(a), the

Plaintiff may recover the Transfers that were made and/or the value thereof.

       25.      Defendant benefitted from the Transfers in the amount of $121,848.50.

       26.      By reason of the foregoing, Plaintiff is entitled to a judgment against Defendant in

the amount no less than $121,848.50, pursuant to Sections 273 and 278 of Debtor and Creditor

Law and Section 550 of the Bankruptcy Code.

   AS AND FOR A THIRD CAUSE OF ACTION PURSUANT TO DEBTOR AND
 CREDITOR LAW SECTION 275 & SECTION 544(b) OF THE BANKRUPTCY CODE

       27.      Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “26.”

       28.      The Transfers were made without fair consideration when Debtor intended and

believed that it would incur debts beyond its ability to pay them as they became due.

       29.      The Transfers are voidable under Debtor and Creditor Law § 275 and Bankruptcy

Code § 544(b)

       30.      By virtue of the foregoing, Plaintiff is entitled to judgment setting aside the

Transfers by Debtor to Defendant as a fraudulent conveyance under Debtor and Creditor Law §

275 and Bankruptcy Code § 544(b).
      Case 8-20-73479-reg        Doc 23      Filed 05/13/21     Entered 05/13/21 10:04:51




   AS AND FOR A FOURTH CAUSE OF ACTION UNDER SECTIONS 275 & 278 OF
   DEBTOR AND CREDITOR LAW AND SECTION 550 OF BANKRUPTCY CODE

       31.     Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “30.”

       32.     Pursuant to Debtor and Creditor Law § 275 and 278 and Bankruptcy Code § 550(a),

Plaintiff may recover the Transfers made and/or the value thereof.

       33.     Defendant benefitted from Debtor’s Transfers in the amount of $121,848.50.

       34.     By reason of the foregoing, Plaintiff is entitled to a judgment against Defendant in

the amount of $121,848.50 pursuant to Sections 275 and 278 of Debtor and Creditor Law and

Section 550 of the Bankruptcy Code.

AS AND FOR A FIFTH CAUSE OF ACTION UNDER DEBTOR AND CREDITOR LAW
       SECTION 276 AND SECTION 544(b) OF THE BANKRUPTCY CODE

       35.     Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “34.”

       36.     Upon information and belief, the transfer waws made with actual intent to hinder,

delay, or defraud either present or future creditors of the Debtor.

       37.     The conveyance is voidable under Debtor and Creditor Law § 276 and Bankruptcy

Code § 544(b).

       38.     By virtue of the foregoing, Plaintiff is entitled to judgment setting aside the

Transfers as fraudulent conveyance under Debtor and Creditor Law § 276 and Bankruptcy Code

§ 544(b).

AS AND FOR A SIXTH CAUSE OF ACTION PURSUANT TO SECTION 267 & 278 OF
DEBTOR AND CREDITOR LAW AND SECTION 550 OF THE BANKRUPTCY CODE

       39.     Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “38.”
        Case 8-20-73479-reg      Doc 23     Filed 05/13/21     Entered 05/13/21 10:04:51




         40.   Pursuant to Debtor and Creditor Law § 278 and Bankruptcy Code § 550 (a),

Plaintiff may recover the Transfers that were made and/or the value thereof.

         41.   Defendant benefitted from the Transfers in the amount not less than $121,848.50.

         42.   By reasons of the foregoing, Plaintiff is entitled to a judgment against the Defendant

in an amount not less than $121,848.50 pursuant to Sections 275, 276 and 278 of Debtor and

Creditor Law and Section 550 of the Bankruptcy Code.

                 AS AND FOR A SEVENTH CAUSE OF ACTION UNDER
                  SECTION 276-a OF DEBTOR AND CREDITOR LAW

         43.   Plaintiff repeats and realleges every allegation contained in paragraphs “1” through

“42.”

         44.   Plaintiff is also entitled to recover attorney’s fees under Debtor and Creditor Law

§ 276-a.

         45.   By virtue of the foregoing, Plaintiff is entitled to judgment equal to attorneys’ fees

incurred in connection with this action pursuant to Section 276-a of Debtor and Creditor Law.

                 AS AND FOR AN EIGHTH CAUSE OF ACTION UNDER
                       SECTION 548 OF BANKRUPTCY CODE

         46.   Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “45.”

         47.   To the extent that the Transfers were made or incurred within the two years before

the date of the Petition, the Plaintiff may avoid such Transfers for the benefit of the creditors of

the Debtor’s estate.

         48.   Debtor made the Transfers to the Defendant during the two (2) year period in the

aggregate amount of $107,021.00.
      Case 8-20-73479-reg         Doc 23     Filed 05/13/21        Entered 05/13/21 10:04:51




        49.     The Transfers were made by the Debtor with the actual intent to hinder, delay or

defraud the Debtor’s creditors.

        50.     Debtor was insolvent at the time of the Transfers, and/or was rendered insolvent as

a result of the Transfers.

        51.     Debtor received less than reasonably equivalent value for the Transfers. In fact,

Debtor received no consideration for these transfers.

        52.     Accordingly, under section 548 of the Bankruptcy Code, the Transfers should be

avoided for the benefit of the creditors of the Debtor’s estate.

                    AS AND FOR A NINTH CAUSE OF ACTION UNDER
                         SECTION 550 OF BANKRUPTCY CODE

        53.     Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “52.”

        54.     Under Bankruptcy Code § 550(a), Plaintiff may recover the Transfers that were

made and/or the value thereof from Defendant.

        55.     Defendant benefitted from Debtor’s Transfers to it in the amount of $121,848.50.

        56.     By reason of the foregoing, Plaintiff is entitled to a judgment against Defendant in

the amount of $107,021.00 pursuant to Section 550 of the Bankruptcy Code.

      AS AND FOR A TENTH CAUSE OF ACTION FOR UNJUST ENRICHMENT

        57.     Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “56.”

        58.     The Transfers to Defendant were impermissible transfer of Debtor’s interests in

property. Consequently, Defendant was the ultimate beneficiary of such Transfers under

circumstances in which Defendant would be unjustly enriched if it were to retain such Transfers

since Debtor did not receive reasonably equivalent value thereof.
      Case 8-20-73479-reg         Doc 23      Filed 05/13/21     Entered 05/13/21 10:04:51




        59.     The Transfers to Defendant by Debtor has caused Defendant to be unjustly enriched

and may not in equity and good conscience retain the Transfers.

        60.     By virtue of the foregoing, Plaintiff is entitled to judgment against the Defendant

in an amount no less than $121,848.50.

                                  RESERVATION OF RIGHTS

        61.     Plaintiff intends to recover the transfers made by the Debtor and Defendant prior to

Petition date and, as such, hereby specifically reserves his right to amend this complaint to seek to

recover additional transfers, if any, which are not identified herein, to bring any and all other causes

of action that he could maintain against Defendant, including, without limitation, causes of action

arising out of the same transaction(s) described herein, to the extent discovery in this action or

further investigation by Trustee reveals additional transfers or further causes of action.

        WHEREFORE, the Plaintiff respectfully demands judgment as follows:

        (a)     On the Fist Cause of Action, against the Defendant a judgment setting aside the

transfer of the Payments made by the Debtor and determining that the transfer is a fraudulent

conveyance under Debtor and Creditor Law § 273;

        (b)     On the Second Cause of Action, against the Defendant a judgment in the amount

not less than $121,848.50 pursuant to Sections 273 and 278 of Debtor and Creditor Law and

Section 550 of the Bankruptcy Code;

        (c)     On the Third Cause of Action, against the Defendant a judgment against the

Defendant setting aside the transfer of the Payments as fraudulent conveyance under Debtor and

Creditor Law § 275 and Bankruptcy Code § 544(b);
      Case 8-20-73479-reg       Doc 23     Filed 05/13/21     Entered 05/13/21 10:04:51




       (d)    On the Fourth Case of Action, judgment against the Defendant in the amount not

less than $121,848.50 pursuant to Sections 275 and 278 of Debtor and Creditor Law and Section

550 of the Bankruptcy Code;

       (e)    On the Fifth Cause of Action, judgment setting aside the Transfers as fraudulent

conveyance under Debtor and Creditor Law § 276 and Bankruptcy Code § 544(b);

       (f)    On the Sixth Cause of Action, judgment against the Defendant in the amount not

less than $121,848.50 pursuant to Sections 276 and 278 of Debtor and Creditor Law and Section

550 of the Bankruptcy Code;

       (g)    On the Seventh Cause of Action, judgment equal to attorney’s fees incurred in

connection with this action pursuant to Section 276-a of Debtor and Creditor Law;

       (h)    On the Eighth Cause of Action, judgment setting aside the Transfers as fraudulent

conveyances pursuant to 548 of the Bankruptcy Code;

       (i)    On the Ninth Cause of Action, judgment against the Defendant in an amount not

less than $107,021.00 pursuant to Section 550 of the Bankruptcy Code;

       (j)    On the Tenth Cause of Action, judgment against the Defendant in an amount not

less than $121,848.50; and

       (k)    For such other, further and different relief as this Court deems just, proper and

equitable.

Dated: Syosset, New York
       May 11, 2021

                                                    The Kantrow Law Group, PLLC
                                                    Attorneys for the Trustee/Plaintiff

                                             BY:    /s/ Fred S. Kantrow
                                                    Fred S. Kantrow, Esq.
                                                    Hailey L. Kantrow, Esq.
                                                    6901 Jericho Turnpike
Case 8-20-73479-reg   Doc 23   Filed 05/13/21   Entered 05/13/21 10:04:51




                                       Suite 203
                                       Syosset, New York 11791
                                       516 703 3672
                                       fkantrow@thekantrowlawgroup.com
                                       hkantrow@thekantrowlawgroup.com
